DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 4, the phrase “the bending portion” lacks antecedent basis rendering it unclear whether a new element is being recited or a previous element is being referenced.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (US 2007/0256294).
see e.g. Abstract, FIG. 1) comprising: a transmission case (12); a rotating member (48); a frictional engagement element (44) which includes a plurality of first annular friction plates (46), which are formed in an annular shape and are engaged with first spline teeth formed on an inner wall of the transmission case (see FIG. 1; ¶ 0033), and a plurality of second annular friction plates (50), which are formed in an annular shape and are engaged with second spline teeth formed on an outer peripheral surface of the rotating member (see FIG. 1, ¶ 0033), the first friction plates and the second friction plate being alternately superposed on one another in an axial direction of the rotating member (see FIG. 1); a pressing member (26) configured to move back and forth in the axial direction relative to the transmission case and press the frictional engagement element in the axial direction (see FIG. 1; ¶¶ 0031, 0032, 0039); and a lubricating oil (see ¶ 0037) which lubricates the frictional engagement element, wherein the frictional engagement element, the pressing member, and the lubricating oil are housed in the transmission case (see FIG. 1), the frictional engagement element is in an engagement33TSN2OI 804260US,CNOO state when the pressing member presses the frictional engagement element (see ¶ 0039) and the frictional engagement element is in a disengagement state when the pressing by the pressing member to the frictional engagement element is released (see ¶ 0039), and the transmission case includes a contact portion on the inner wall (see FIG. 1, contact portion formed opposite portion (30a) of piston (26)) so that the contact portion is separated from a back surface of the pressing member when the frictional engagement element is in the engagement state and comes into contact with the back surface of the pressing member when the frictional engagement element is in the disengagement state (see FIG. 1).  
Regarding claim 3, Onishi discloses that the pressing member includes an extended portion (see FIG. 1, portion extending horizontally and includes hole (54)), which extends in the axial direction, and a pressing portion (32), which is disposed at an end of the extended portion on a side close to the frictional engagement element in the axial direction (see FIG. 1), the pressing portion having a part see FIG. 1), the contact portion is disposed on a side opposite to a side of the frictional engagement element with respect to the pressing member in the axial direction and is formed on an inner wall of the transmission case (see FIG. 1), the inner wall extending in the radial direction in the bending portion which is bent outward (see FIG. 1), and the back surface of the pressing member faces the contact portion in the part of the pressing portion (see FIG. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (US 2007/0256294), as applied to claim 1, above, and further in view of Yoshikawa et al. (US 5,630,492).
Regarding claim 2, Onishi discloses that the first spline teeth are formed in plural on the inner wall at an interval in a circumferential direction of the frictional engagement element (see FIG. 1; ¶ 0033), the pressing member is configured to move back and forth in the axial direction (see ¶ 0039), and see FIG. 1).
Onishi does not disclose that the pressing member is engaged between the first spline teeth adjacent to each other in the circumferential direction.
Yoshikawa discloses a pressing member (21) engaged between spline teeth adjacent to each other in the circumferential direction (see FIG. 1, at (21a)).  
It would have been obvious to combine the pressing member engaged in the spline teeth to promote proper alignment and axial displacement of the pressing member, in addition to increasing the distribution of the pressing forces generated by the pressing member over a larger area of the friction disks.
Regarding claim 4, Onishi discloses that the pressing member includes an extended portion (see FIG. 1, portion extending horizontally and includes hole (54)), which extends in the axial direction, and a pressing portion (32), which is disposed at an end of the extended portion on a side close to the frictional engagement element in the axial direction (see FIG. 1), the pressing portion having a part protruding outward from the extended portion in a radial direction of the frictional engagement element (see FIG. 1), the contact portion is disposed on a side opposite to a side of the frictional engagement element with respect to the pressing member in the axial direction and is formed on an inner wall of the transmission case (see FIG. 1), the inner wall extending in the radial direction in the bending portion which is bent outward (see FIG. 1), and the back surface of the pressing member faces the contact portion in the part of the pressing portion (see FIG. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
March 24, 2021